Citation Nr: 0217266	
Decision Date: 11/29/02    Archive Date: 12/11/02

DOCKET NO.  02-03 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from March 1964 to March 
1966.

This matter comes before the Board from a February 2002, 
rating decision of the Pittsburgh, Pennsylvania, Regional 
Office (RO) of the Department of Veterans Affairs (VA), 
which denied service connection for PTSD.


FINDINGS OF FACT

1.  The veteran served in Vietnam from December 1965 to 
March 1966.  He performed duty as a combat engineer.

2.  The veteran did not engage in personal combat with the 
enemy.

3.  There is no competent evidence of record to substantiate 
that the veteran's claimed in-service stressor occurred.  
Further, the credible competent evidence of record shows no 
medical link between the veteran's claimed in-service 
stressor and his current psychiatric disability, diagnosed 
as major depressive disorder.  

4.  A diagnosis of PTSD can not be supported by the evidence 
of record.


CONCLUSION OF LAW

It has not been shown by competent credible evidence that 
the veteran has PTSD that was incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(c), 3.304(f), 
4.125 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et. seq. (West Supp. 2002) redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, as well as a duty to notify the claimant 
what information and evidence, if any, the claimant is to 
provide, what evidence VA will attempt to obtain, and for 
the claimant to submit any information or evidence in his or 
her possession.  The VCAA also requires VA to assist the 
claimant obtain the evidence necessary to substantiate the 
claim.  VA implemented the VCAA in 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).

After reviewing the record in this case, the Board is 
satisfied that the RO complied with the duty to notify and 
substantially complied with the duty to assist the veteran, 
and that all relevant facts, to the extent practical for the 
Board's determination in this case, have been properly 
developed.  In an August 2001 letter, the RO acknowledged 
receipt of the veteran's claim, informed him of the category 
in which his claim was being processed, and informed him of 
the process by which his claim would be adjudicated.  In a 
December 2001 letter, the RO notified the veteran of the 
RO's responsibility under the VCAA, that a VA medical center 
was asked to schedule an examination of the veteran, and 
asked the veteran to identify all sources of VA treatment 
and to inform the RO if he had any private medical records 
to submit. 

The RO obtained the veteran's service medical records (SMRs) 
and his military personnel records and associated them with 
the claim file.  There is no indication of the existence of 
any other relevant medical or personnel records which should 
be sought.  Therefore, the Board is satisfied that the RO 
has complied with the notification requirements of the VCAA 
and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 3.159(b) (2002). 

With regards to the duty to assist requirements of the VCAA 
and the implementing regulations, however, there is an 
outstanding matter which merits comment.  In the February 
14, 2002, rating decision which is the subject of this 
appeal, the RO concluded that the evidence is inadequate to 
establish that a stressful experience occurred.  The 
veteran's representative properly notes that verification of 
"the veteran's involvement with Korean White Horse [sic] 
soldiers has not been sought."  It does not seem likely that 
there are any steps that could be taken to confirm this 
claimed involvement.  The RO requested the veteran's 
official personnel records, which do not reflect 
participation in combat operations, wounds in action, or 
awards and decorations indicative of combat.  Unfortunately, 
the official records received pursuant to this request do 
not provide evidence which verify that the veteran's duties 
in Vietnam may have taken him to areas where Republic of 
Korea (ROK) troops were based or commonly operated, or that 
the claimed stressor occurred.  The records only provide 
verification that the veteran served in Vietnam.  The 
veteran alleges that the claimed stressor involved him 
witnessing ROK soldiers drive a truck over a dead Vietcong's 
body until it exploded.  He alleges that the incident 
occurred while he was off duty and drinking a beer at a 
village establishment.

The veteran makes no claim that he personally engaged in 
combat with the enemy while in Vietnam.  Although the 
veteran alleges that a Vietcong's death is the claimed 
stressor, the veteran admits that he played no personal role 
in the event.  Rather, he alleges merely observing the 
incident as a passerby.  Consequently, the veteran's lay 
statement, standing alone, is insufficient to establish the 
occurrence of the claimed stressor.  38 C.F.R. 
§ 3.304(f)(1); West v. Brown, 7 Vet. App. 70, 76 (1994).  As 
will be discussed below, however, even granting, arguendo, 
that the claimed in-service stressor occurred, as a result 
of the psychiatric evaluation in this case, which did not 
conclude that PTSD is present, it would serve no useful 
purpose to seek lay statements, or other evidence, which 
might verify the claimed stressor occurred.

The examiner at the January 2001 VA examination stated that 
his opinion was based on the assumption that the stressor 
had occurred.  Therefore, the Board is satisfied that the RO 
has substantially complied with the duty to assist 
requirements of the VCAA and the implementing regulations, 
and that deciding the case on the available evidence does 
not deprive the veteran of his right to assistance in 
developing his claim.  38 C.F.R. § 3.159(c) (2002).

Analysis

This case involves two professional opinions regarding the 
veteran's diagnosis.  One, which the veteran's 
representative asserts should be accorded the greater 
weight, concludes the veteran has "severe depression as well 
as PTSD."  The other, which the Board finds more persuasive, 
diagnoses the veteran as having a major depressive disorder, 
recurrent (unrelated to military service).

The initial evaluation resulted from the veteran's 
outpatient treatment at the VA Medical Center, Pittsburgh, 
PA, which was ongoing prior to his filing the claim which is 
the subject of this appeal.  On August 3, 2001, a social 
worker, D. Z., MSW, reported the veteran's oral military 
history as follows:

[The veteran's] MOS was as a combat construction 
and demolition man and in 1965 he was sent to 
Vietnam for three months.  This was with the 20th 
Engineer Battalion 937th Regiment.  It was an 
independent unit that operated mostly in 2 Corps.  
The veteran states they did a lot of demolition 
work, sweeps, mine detection. . . .  The veteran 
states that he cannot forget the first man he saw 
killed by Koreans.  After the Korean ROK soldiers 
killed this man, they ran over him so that the 
body was mutilated.  He states that he was sniped 
at frequently, that he received incoming fire from 
mortars and rockets and states that he still 
dreams about some of the guys he served with and 
the fact that most of them died after he left.  
The veteran states he feels a lot of guilt because 
he only served three months in Vietnam. . . 

As a result of the above, and the veteran's overall life 
history, etc., DZ rendered the following impression:
It is my impression that this veteran currently is 
suffering from severe depression as well as PTSD.  
It is very difficult for him to talk without 
having tears and he is desperate to want to feel 
better.  He tears up easily when talking about 
Vietnam or anything related to his condition and 
the desperation he feels in wanting to improve.  
This veteran probably will respond well to 
medications and therefore an appointment has been 
set for him to see the doctor very quickly. 

It was noted that psychological testing had indicated severe 
depression.  There was also a score which was said to be 
indicative of "clinical implications of PTSD".  It was noted 
that the veteran had ceased work since having been involved 
in a car accident.

Service connection for PTSD "requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. . . ."  38 C.F.R. § 3.304(f) (2002).  
Section 4.125(a) of 38 C.F.R. incorporates the DSM-IV as the 
governing criteria for diagnosing PTSD.  Normally, if the 
Board finds a diagnosis of PTSD insufficiently supported, 
the Board must return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(a); Cohen v. 
Brown, 10 Vet. App. 128, 143 (1997).

The Board specifically finds the diagnosis related above 
does not conform with the criteria of DSM-IV as required by 
the applicable regulation.  Specifically, the evaluator does 
not provide a comprehensive medical link between the 
veteran's claimed stressor and his current symptomatology.  
In light of the fact that the veteran also is diagnosed with 
severe depression, the statement that, "it is very difficult 
for him to talk without having tears and he is desperate to 
want to feel better.  He tears up easily when talking about 
Vietnam or anything related to his condition and the 
desperation he feels in wanting to improve," falls short of 
the specific etiology and medical link required by 
regulation.

Although the Board finds this report insufficiently 
supported, it is not necessary for the Board to return it to 
the evaluator either to substantiate or clarify the 
diagnosis. The Court of Appeals for Veterans' Claims has 
observed that the Board is not required to seek 
clarification from the same evaluator.  The critical element 
is that the Board refer the matter to competent medical 
authority and not reject a veteran's favorable medical 
opinion solely on the basis of the Board's own "medical" 
judgment.  Cohen v. Brown, 10 Vet. App. at 140.

The evaluation to which the Board accords great weight is 
the January 8, 2002, VA examination, which was conducted to 
assist the veteran in developing his claim for service 
connection of PTSD.  The salient parts of that examination 
are as follows:

MILITARY HISTORY AND STRESSORS: The veteran served 
only three months in Vietnam between September to 
December of 1965 as a Combat Engineer with the 20th 
Engineering Battalion of the 18th Regiment.  He 
served mostly in II Corps.  He was not really 
involved in exposure to combat.  His job primarily 
focused on demolition, minesweeping etc.  He does 
report occasional snipe fire and there were one or 
two times when he was exposed to a rocket and 
mortar attack.

He lists as the primary stressor the fact that he 
saw a Vietcong run over by Korean soldiers.  They 
repeatedly ran over his body until it exploded.  
This was in [or] near [a] place called Dong 
Bahthin.  He is uncertain about the date, but it 
would have had to occur in the three-month period 
of time as mentioned above.

SYMPTOMS AND SUBJECTIVE STRESS: The veteran 
reports that he sometimes feels guilty about not 
having been in Vietnam for more than three months.  
He denies nightmares about the body incident 
mentioned above, but does occasionally have odd 
and frightening nightmares about violence and 
mayhem.  He does become emotionally distraught 
whenever he thinks about this experience in 
Vietnam, but he attributes this more to the fact 
that he has become excruciatingly depressed since 
his motor vehicle accident in December 2000, which 
has cost him his job and ultimately his wife.

Despite repeated opportunities to offer 
information concerning PTSD issues and despite 
specific questions in this regard, the veteran did 
not report any other symptoms associated with 
PTSD, but described instead, a very clear major 
depressive disorder with crying spells, social 
withdrawal, irritability, negative thoughts, 
suicidal ideation and disrupted sleep patterns.  
These symptoms have occurred since December 2000, 
but more so beginning in the winter of 2001 as he 
became increasingly more debilitated because of 
difficulties with his left arm.  This required 
repeated operations and he became increasingly 
more withdrawn, depressed, socially isolated, and 
irritable.  His wife was so concerned about his 
depression by the summer of 2001, that she urged 
him to seek help and he went to the White Oak Vet 
Center for assistance.

PSYCHIATRIC HISTORY: The veteran reports that he 
was treated for depression an suicidal ideation 
back in 1969.  He reports at that time that he 
hated his life, that he was very unhappy and that 
he felt himself as a failure.  He mentioned 
nothing about Vietnam being an issue at that time.  
His next contact with psychiatric professionals 
was in the summer of 2001 when approached the 
White Oak Vet Center for assistance with his 
depression.  Evidently when it was learned that he 
had spent a few months in Vietnam he was referred 
to the PTSD program here at the Highland Drive.

He had been evaluated by Mr. [Z] here at the PTSD 
program and referred on for a medication 
management.  Mr. [Z] and his physician have 
provided a diagnosis of PTSD, with which this 
examiner strongly disagrees. . . .

While he does appear to have some painful 
recollection of the experience mentioned above in 
Vietnam, while this is more on his mind at the 
time of downturn in his life, his symptoms and 
pattern as well as his history clearly suggest a 
major depressive disorder that is not related to 
Military issues. . . .  (Emphasis added)

PSYCHOLOGICAL TESTS: The [veteran] was 
administered the Mississippi combat scale and 
obtained a score of 116 which is above the cutoff 
score for Vietnam veterans, but is inconsistent 
with his limited combat exposure.  He obtained a 
score of 42  in the Beck depression inventory, 
which is indicative of severe depression and is 
very consistent with clinical examination results.

MENTAL STATUS EXAMINATION:  The veteran was alert, 
oriented in all three spheres, in good contact 
with routine aspects of reality and showed no 
signs or symptoms of psychosis.  His conversation 
tended to drift away from the topic in hand and to 
focus back repeatedly on to how terribly he felt 
about his life, what a failure he believed himself 
to be, and that he was depressed to the point of 
tears and often times entertained thoughts about 
hurting himself (in which he denied he would act).  
He cried repeatedly throughout the course of the 
interview as we discussed his current situation 
with his wife, his physical health, his inability 
to work, and a fact that overall he feels himself 
to be a failure, impotent, and not able to take 
care of himself or to treat his wife properly.  

Mood therefore is one of severe depression and his 
affect is sluggish and under responsive to the 
point of being flat most of the time.  He is in a 
considerable amount of pain, but he reports that 
the medication os providing some relief.  Vietnam 
was mentioned only in passing and when this 
examiner brought it up.  In fact, he had no idea 
why he was here today and did not make much of an 
issue about Vietnam, other than to say that 
whenever he thinks about the experience mentioned 
above, it does bring tears to his eyes amidst his 
current depression.  (Emphasis added.)  The 
overall clinical impression then is one of a major 
depressive disorder that is quite severe and also 
of alcohol dependence that is reportedly in short-
term remission.

DIAGNOSTIC IMPRESSION: Based on the review of the 
available medical records including the veteran's 
C-file as well as the currently conducted clinical 
examination and assuming that the information 
gathered is factual and accurate, it is this 
examiner's opinion that the veteran exhibits the 
following disorders:

AXIS I: Major depressive disorder, recurrent 
(unrelated to military service).
	Alcohol dependence, currently in short-term, full 
remission.

AXIS II: Deferred

AXIS III: Please see medical history section 
above.

AXIS IV:  The major stressors at present are his 
marital separation, his multiple medical 
difficulties, his economic and occupational 
situation, insurance issue stressors, and the 
depression associated with all of these.

AXIS V:  Global Assessment of Functioning score of 
approximately 45.

SUMMARY OF CONCLUSIONS: The veteran does not meet 
DSM-IV diagnostic criteria for PTSD either in 
terms of identified stressor or ongoing symptom 
pattern.  (Emphasis added.)  He does meet criteria 
for recurrent Major Depression that is related to 
situational and medical issues.  He is competent 
to manage his funds. 

The veteran's representative asserts that the RO improperly 
accorded more "credence" to "the C&P examiner" than "the 
veteran's primary care psychiatrist.  The C&P examiner is a 
Ph.D. whereas the veteran's primary care doctor is a Board 
Certified Psychiatrist.  It is our contention the evaluation 
of a Board Certified Psychiatrist far outweighs the opinion 
of a Ph.D."  (emphasis in original)  The veteran's 
representative also asserts that the veteran's C&P 
(compensation and pension) examination was relatively brief 
when compared to his August 2001 evaluation.  The Board 
finds these assertions unpersuasive when assessed against 
the competent evidence of record.

In this case, although the record reflects that D. Z., a 
master degree social worker, apparently worked under the 
supervision of a psychiatrist, D. Z. did in fact perform the 
evaluation of the veteran.  There is no indication in D. 
Z.'s signature block that he is a psychologist.  While an 
examiner's relative qualifications is an appropriate factor 
to consider when assessing what weight to accord to an 
opinion or assessment, it is not necessarily the overriding 
factor.  It will vary from case to case.  A more relevant 
factor is the manner in which, and the thoroughness with 
which, an evaluation is done.  One of the reasons the Board 
determined that the August 2001 evaluation does not meet the 
criteria of DSM-IV is that it is not a multi-Axial 
assessment per the DSM-IV as is the January 2002 
examination.

As for the allegation that the psychologist spent a 
relatively brief period of time with the veteran, it must be 
placed in context.  A review of both evaluations raises a 
very reasonable inference that, for the January 2002 
examination, the examiner used much of the information 
already in the veteran's file, including the August 2001 
evaluation.  This inference is supported by the objective 
test data being reported identically in the later 
examination and the veteran's military history appearing to 
be a summation or synopsis of what he related to D. Z. with 
some minor variations.  Parenthetically, the Board notes 
that the examiner at the January 2002 examination 
incorrectly reported the dates of the veteran's Vietnam 
service, and D. Z. incorrectly reported the regiment to 
which the veteran was assigned.  Further, the psychologist 
specifically stated he reviewed the veteran's file, and this 
is reflected by his pointed, specific disagreement with the 
August 2001 diagnosis.

It is also noted that the psychiatrists who worked with D. 
Z. have also signed off on a finding of major depressive 
disorder.  Significantly the psychological testing is 
consistent with significant depression, while only 
suggesting clinical indications of PTSD.  It is also 
significant that the psychiatric pathology has developed 
since the auto accident that has caused severe physical 
injury to the appellant.  These factors, and the fact that 
he does not report nightmares of the reported in-service 
stressor mitigate against a diagnosis of PTSD.

In sum, the January 2002 examination provides a detailed 
etiology of the veteran's current acquired mental disorder 
and a multi-Axial assessment and diagnosis per the DSM-IV 
and it is fully supported by the findings of the examination 
report.  38 C.F.R. § 4.125.  As such, the Board finds it 
entitled to greater weight.  Accordingly, even assuming, 
arguendo, that the claimed in-service stressor occurred, the 
Board finds the preponderance of the evidence is against a 
finding of PTSD, as competent medical authority has 
determined that there is no link between the veteran's 
claimed in-service stressor and the veteran's current 
symptomatology.  38 C.F.R. § 3.304(f) 2002.


ORDER

Entitlement to service connection for PTSD is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

